Please note that performance information is provided for reference and that we do not attempt to track the index but rather undertake investments on the basis of fundamental research. You can find the Funds long-term performance data in the Performance Summary beginning on page 8. Economic a nd M a rket Overview Global developed and emerging market stocks, as measured by the MSCI ACWI, advanced during the first six months of 2013 as many central banks continued supportive monetary policies. The economic focus and highly correlated market movements characteristic of previous periods appeared to be supplanted by a more fundamentals-based market environment. Regional performance was also more consistent with local economic trends, although periodic volatility highlighted the recoverys fragility. Continued U.S. gross domestic product (GDP) growth accompanied improvements in housing, labor and retail sales. Eurozone first-quarter GDP growth missed expectations, although the number of unemployed declined and manufacturing indicator levels increased in the first half of 2013. Japan demonstrated economic progress amid major reflationary initiatives as business confidence, industrial production and retail sales improved and inflation stabilized. However, investor confidence in the countrys radical policy maneuvers wavered. Chinas growth rate and manufacturing levels were weaker than expected, and the International Monetary Fund downgraded the countrys growth outlook. Despite generally accommodative global monetary policies, central banks changed their strategies during the period to reflect the increasingly varied needs of different economies. The U.S. Federal Reserve Board (Fed) vowed to keep interest rates low until the unemployment rate reached 6.5% but ignited considerable market volatility and a Treasury sell-off by suggesting it may taper monthly bond purchases should economic conditions warrant. The European Central Bank cut benchmark interest rates and pledged to maintain systemic support after successfully containing a run on a Cyprus bank. Elsewhere in developed markets, the Bank of Japans new governor set an explicit inflation target and pledged to double bond purchases in what many believe was unprecedented policy reform. Emerging market central banks were more aggressive, with Brazils central bank hiking interest rates amid rising inflation and Chinas central bank taking measures to curb real estate and credit speculation. Chinese liquidity tightening weighed on credit markets at period-end, and a jump in the inter-bank lending rate underscored concerns about the countrys shadow banking 4 | Semiannual Report system. Volatility surfaced in the emerging market region as political protests intensified, and asset prices fell as investors responded to rising bond rates by unwinding highly leveraged emerging market carry trades. 2 Given the rise in rates near period-end, longer duration U.S. Treasury and emerging market bond prices experienced meaningful price declines. In the second quarter, gold, traditionally a safe haven, posted its worst quarterly performance since 1974 as inflation expectations remained subdued and global commodities stayed under pressure. Investor sentiment improved in the last week of the period, and stock prices rebounded from period lows after Chinas central bank intervened to calm the countrys interbank market, positive economic reports helped stabilize Japanese government bond yields, and several Fed members reassured investors that the Feds accommodative monetary policy would continue. Investment Str a te g y Our investment strategy employs a bottom-up, value-oriented, long-term approach. We focus on the market price of a companys securities relative to our evaluation of the companys long-term (typically five years) earnings, asset value and cash flow potential. We also consider a companys price/earnings ratio, profit margins and liquidation value. As we look worldwide, we consider specific companies, rather than sectors or countries, to make our investment decisions. M a n ag ers Discussion During the six months under review, the Funds performance relative to the MSCI ACWI benefited from stock selection in North America, particularly in the U.S., which more than offset the negative effect of our U.S. underweighting. Stock selection and an underweighting in Canada, which underperformed the index, also helped relative results. Stock selection in Europe, particularly in Switzerland, the U.K. and Sweden, was another key contributor. The Funds lack of exposure to Australia and New Zealand, as well as the Middle East and Africa, regions that declined in value, aided relative performance. On a sector basis, stock selection and an overweighting in the outperforming health care sector were major contributors to relative results. 3 Stock selection in the information technology sector also helped 2. In a carry trade, an investor seeks to profit from an interest rate differential by borrowing low-yielding currencies and lending high-yielding currencies. The use of borrowed capital to facilitate the trade creates leverage for the borrower. 3. The health care sector comprises biotechnology, health care equipment and supplies, health care providers and services, and pharmaceuticals in the SOI. Semiannual Report | 5 relative results, as did an underweighting in materials, the only index sector that had negative returns. 4 Key individual contributors included overweighted positions in strongly performing biotechnology firms Elan (Ireland) and Gilead Sciences, pharmaceuticals Actavis (formerly Watson Pharmaceuticals) and Roche Holding (Switzerland), software company Microsoft, wireless telecommunication services provider Sprint Nextel, capital markets firm Morgan Stanley, multiline retail company Macys (new holding), consumer finance firm American Express, and health care equipment and supplies company Medtronic. In contrast, stock selection in Asia detracted from the Funds relative performance. Stock selection and overweightings in China and South Korea, which underperformed the index, hurt relative results, as did an underweighting in Japan, which outperformed. Our overweighting in Latin America and the Caribbean, primarily in underperformer Brazil, also detracted from relative results. Although the Funds European holdings contributed to relative performance, overweightings in underperforming countries France and Italy, as well as our positioning in the Netherlands, hindered results. On a sector basis, major detractors included an underweighting in outperforming consumer staples and stock selection in industrials, energy and telecommunication services. 5 Key individual detractors included overweighted positions in weakly performing semiconductors and semiconductor equipment manufacturer Samsung Electronics (South Korea); metals and mining company Vale (Brazil); oil, gas and consumable fuels companies China Coal Energy, Petroleo Brasileiro (Brazil) and CNOOC (China); commercial bank Hana Financial Group (South Korea); electronic equipment, instruments and components manufacturer Synnex Technology International (new holding; Taiwan); insurance provider Aviva (U.K.); electrical equipment company Dongfang Electric (sold during the period; China); and chemicals manufacturer Akzo Nobel (Netherlands). It is important to recognize the effect of currency movements on the Funds performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to 4. The information technology sector comprises communications equipment; electronic equipment, instruments and components; semiconductors and semiconductor equipment; and software in the SOI. The materials sector comprises chemicals, construction materials, and metals and mining in the SOI. 5. The consumer staples sector comprises beverages, food and staples retailing, and household products in the SOI. The industrials sector comprises aerospace and defense, air freight and logistics, airlines, construction and engineer- ing, electrical equipment, industrial conglomerates, machinery, and trading companies and distributors in the SOI. The energy sector comprises energy equipment and services; and oil, gas and consumable fuels in the SOI. The telecommunication services sector comprises diversified telecommunication services and wireless telecommunication services in the SOI. 6 | Semiannual Report a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the six months ended June 30, 2013, the U.S. dollar rose in value relative to most currencies. As a result, the Funds performance was negatively affected by the portfolios substantial investments in securities with non-U.S. currency exposure. Thank you for your continued participation in Templeton Global Opportunities Trust. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 7 Performance Summary as of 6/30/13 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. 8 | Semiannual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Special risks are associated with foreign investing, including currency fluctu- ations, economic instability and political developments. Investments in emerging markets involve heightened risks related to the same factors, in addition to those associated with these markets smaller size and lesser liquidity. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main invest- ment risks. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 4. Figures are as stated in the current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operat- ing expenses to become higher than the figures shown. 5. Effective 5/1/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 5/1/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for peri- ods after 5/1/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 5/1/09 (commencement of sales), the cumulative and annual total returns of Advisor Class shares were +62.65 % and +12.39
